Upon consideration of the application filed by Petitioner on the 22nd of January 2019 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Brunswick County:
"Denied by order of the Court in conference, this the 22nd of January 2019."
The following order has been entered on the motion filed on the 22nd of January 2019 by Petitioner for Notice of Constitutional Challenge:
"Motion Dismissed as moot by order of the Court in conference, this the 22nd of January 2019."
The following order has been entered on the motion filed on the 22nd of January 2019 by Petitioner to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 22nd of January 2019."